Title: To Benjamin Franklin from Kéralio, 21 June 1778
From: Kéralio, Agathon Guynement, chevalier de
To: Franklin, Benjamin


A L’Ecole Royale militaire le 21e. juin 1778.
Le tendre attachement que je vous ai voué, Monsieur, et la profonde vénération que je conserverai toute ma vie pour vous ne me permettent pas de différer à vous envoyer copie d’une lettre que je reçois de La haie. Pourquoi tout le monde ne voit-il pas votre cause comme moi? Elle seroit celle de l’Univers entier: si Mr. Le comte de Saint-germain l’eut voulu, j’eusse combattu et je combattrois aujourd’hui pour vous: privé de ce glorieux avantage disposés de moi dans toutes les occasions ou je pourrai vous servir et vous éprouverés qu’il n’est rien au-dessus de l’admiration que vous m’inspirés et du tendre respect avec lequel je suis Monsieur Votre très humble et très obéissant serviteur
Le CHR. De Keralio

A la premiere vue je vous nommerai la personne qui m’écrit. Elle mérite votre confiance.

Notre Bonne amie dans toutes ses Lettres me charge de vous présenter son hommage et de faire mille amitiés à Mr. votre fils: veuillés L’assurer de mon sincere attachement.

